GRAVES, Judge.
The appellant was convicted of the offense of murder with malice, and his punishment assessed at twenty-five years in the penitentiary.
The record before us contains neither a statement of facts nor bills of *301exception, hence no question is presented for review. It appears, however, that the sentence herein does not conform to the provisions of the indetermináte sentence law. Vernon’s Ann.C.C.P. art. 775. The same is therefore reformed so as to sentence the appellant to serve a term of not less than two nor more than twenty-five years in the State penitentiary, and as reformed the judgment will be affirmed.